MITCHELL, J.
(dissenting). The only difference of opinion between us seems to be as to the burden of proof. Undoubtedly the burden was on the receiver to prove a conversion. But when he proved that the bank held collateral security which it had disposed of without applying the same on its claim, I think he had made out a prima facie case; and, if there were any facts which would show that *369no equity existed in favor of other creditors as to the disposition and application of this collateral, the burden was on the bank to prove them. I do not think that any facts were disclosed by the evidence which disproved, at least conclusively, the existence of such an equity, or rebutted the prima facie case made out by the receiver. I therefore unite in the dissent of Justice CANTY.